Citation Nr: 1222468	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  07-04 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable initial rating for organic erectile dysfunction.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel




INTRODUCTION

The Veteran served on active military duty from October 1982 to June 1998.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) and December 2009 and April 2011 Board remands.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain VA medical records and an examination.

First, remand is required to obtain VA medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  Here, in the April 2012 supplemental statement of the case, the RO noted that it reviewed electronic VA medical records from the Dublin VA Medical Center (VAMC) dated from 2000 to the present.  Additionally, the Veteran submitted VA medical records from the Dublin VAMC dated in January 2009.  The paper claims file contains VA medical records from Dublin VAMC dated from March 2000 to November 2002.  The virtual claims file does not contain any VA medical records.  Thus, the Board finds that remand is required to either associate with the paper or virtual claims file VA medical records from 2002 to the current date.  

Second, remand is required for another examination.  When VA provides the Veteran with an examination, it must provide an adequate examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).  Generally, a medical opinion should address the appropriate theories of entitlement.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Additionally, VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326(a) (2011).  

This appeal has been remanded twice to determine whether the Veteran's Peyronie's disease is secondary to his service-connected organic erectile dysfunction.  A February 2010 examiner stated that an opinion could not be provided because the causes of Peyronie's disease is unclear.  A May 2011 examiner stated that Peyronie's disease was not related to service.  The examiner then stated "erectile dysfunction is the origin and the erectile dysfunction could be various things such as diabetes mellitus."  The Board finds that this most recent statement suggests that Peyronie's disease is caused by erectile dysfunction, but is less than clear.  Additionally, no opinion has yet addressed whether the Peyronie's disease was aggravated by organic erectile dysfunction.  It has now been over two years since the Veteran was examined to determine the current severity of his erectile dysfunction.  Accordingly, an examination shall be conducted to determine the full residuals and current severity of the service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all additional VA treatment records dated from 2002 to the current date have been scanned and associated with the virtual claims file, or if unavailable, have been obtained and associated with the paper claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts made to obtain the records, a description of any further action VA will take regarding the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should inform the Veteran that he may provide alternative forms of evidence.  

2.  Thereafter, the AMC must prepare a memorandum specifically describing the records that are found in the virtual claims file, if any.

3.  After all additional records are associated with the paper and/or virtual claims file, provide the Veteran with an appropriate examination to determine the current residuals and severity of his service-connected organic impotence.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  A rationale or explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion.  The examiner must provide an opinion, regarding whether the Veteran's Peyronie's disease is caused or aggravated by service-connected organic erectile dysfunction.  Additionally, the examiner must provide an opinion regarding whether the Veteran has loss of erectile power due to his service-connected organic erectile dysfunction.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


